Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AJA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is “adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, ''so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the "adapted to", “configured to”, “capable of’, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of’, “arranged to”, “intended to”, ''so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. vy. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
This office action is in regards to application #16/719,255 that was filed on 12/18/2019. Claims 1-14 are currently under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO2018/060186.
Regarding claim 1, WO2018/060186 discloses a wall covering panel (Fig. 1-12) for an aircraft, the aircraft having a primary structure, comprising: 
a rigid carrying framework (36), 
a decor (54) carried by the carrying framework, 
an acoustically and thermally insulating padding (34, 64,), fixed to the carrying framework,
attachments (52) for fixing the carrying framework of the panel to elements of the primary structure(24 and 26) of the aircraft, the carrying framework, the decor and the insulating padding forming a self-supporting integral assembly prior to integration thereof into an aircraft(see p. 5, I. 26 - p. 6, I. 10),
the carrying framework comprising a cellular plate having a rear face (the face of the element 32 in the lower part of fig. 5) and a front face  (the face of element 32 in the upper part of fig. 5) separated by internal fins (64), the fins delimiting conduits adapted to constitute fluidic circuit route portions (see fig. 5, the fins 64 delimit the conduits 22) and/or to receive electrical circuit route portions.
Regarding claim 2, WO2018/060186 discloses a wall covering panel (Fig. 1-12) for an aircraft comprising: at least one fluidic route portion of a fluid circulation circuit, formed by 22) of the cellular plate of the carrying framework of the panel, which fluidic route portion commences at a first edge of the panel, for each fluidic route portion, a first connection element in the first edge for a connection of said fluidic route portion to an upstream route portion of the same circuit carried by an adjacent panel (Fig. 1 and Fig. 12).
Regarding claim 4, WO2018/060186 discloses a wall covering panel (Fig. 1-12) for an aircraft wherein at least one of the route portions (22) of the panel extends from a first edge to a second edge of the panel, the route portion then traversing the panel, and wherein the panel comprises a second connection element in the second edge for a connection of the route portion to a downstream route portion of the same circuit carried by an adjacent panel (Fig. 1 and 12).  
Regarding claim 6, WO2018/060186 discloses a wall covering panel (Fig. 1-12) for an aircraft wherein the internal fins are pierced with drainage holes allowing communication between neighboring cells of the cellular plate (Fig. 5 and Fig. 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/060186 in view of EP3222513.
Regarding Claim 3, WO2018/060186 is silent, EP3222513 teaches a wall covering panel comprising: at least one electrical route portion (2, Fig. 2, Fig.3d), which electrical route portion is housed in one of the conduits of the carrying framework of the panel and commences at Fig. 1, 2 and 4a, description), for each electrical route portion, a first connection element in the first edge for a connection of said route portion to an upstream route portion of the same 13PATENT APPLICATION5405.139567 circuit carried by an adjacent panel (Fig. 1, 2 and 4a between 1a and 1b).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wall covering panel of WO2018/060186 with the electrical route portion as taught in EP3222513 in order to conceal and route electrical connection lines in the aircraft structures.
Regarding Claim 8, WO2018/060186 is silent, EP3222513 teaches a wall covering panel wherein the cellular plate is obtained by 3-D printing (para. [0033]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cellular plate of WO2018/060186 with 3D printed cellular plate as taught in EP3222513 in order to light, cost effective and strong structures.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/060186 in view of Sakota et al. (US 2015/0053663).
Regarding Claim 5, WO2018/060186 is silent, Sakota teaches a wall covering panel wherein the panel integrates at least one outlet equipment item and one of the route portions extends from a first edge to the outlet equipment item, the circuit then terminating in the panel via this route portion and this outlet equipment item (5a, 5b, Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wall covering .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/060186 in view of Weimer et al. (US 2016/0368586).
Regarding Claim 7, WO2018/060186 is silent, Weimer teaches a wall covering panel wherein the carrying framework comprises mechanical reinforcement ribs (profiled element, 44, Fig. 1) on the rear face of the cellular plate (Para. [0088]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wall covering panel of WO2018/060186 with mechanical reinforcements as taught in Weimer in order strengthen the wall covering panel as well as create a channel for driving electrical or any other lines inside the wall panel.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/060186.
Regarding Claim 9, the examiner took an official notice that it is well known to terminate fluidic or electrical routes at the edges to avoid the accumulation of water condensation. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conduits of WO2018/060186 with the well known caps in order to avoid the accumulation of water condensation.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/060186 in view of Smith (US2012/0234979).
Regarding Claim 10, WO2018/060186 is silent, Smith teaches a wall covering panel wherein the insulating 14PATENT APPLICATION5405.139567 padding is a block of rigid foam (180a, 180b, Fig. 5A), equipped on its periphery with a band of flexible foam forming a joint (166, Fig. 5A).   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wall covering panel of WO2018/060186 with the block of rigid foam and flexible foam forming a joint as taught in Smith in order to make the insulation padding light weight and creating a fitting flexible joint.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/060186 in view of Darras et al. (US2017/0001734).
Regarding Claim 11, WO2018/060186 discloses an aircraft fuselage section made of plurality of panels (Fig. 1). WO2018/060186 do not explicitly disclose, but Darras teaches an aircraft nose equipped with a plurality of panels (para. [0002]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the aircraft of WO2018/060186 with the nose panels as taught in Darras in order to simplify the manufacturing and assembly of the nose section of an aircraft.
Regarding Claim 12, WO2018/060186 discloses an aircraft fuselage section made of plurality of panels (Fig. 1) wherein the carrying framework of each panel is fixed to the primary structure of the aircraft (Fig. 1). The examiner took an official notice than attaching panels at four attachment points distributed at four corners of the panel is well known technique in the pertaining art.  It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the wall covering panel of WO2018/060186 using the well known four point attachment panels in order to make evenly attach the panels without many working parts.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/060186 in view of Darras et al. (US2017/0001734) in further view of Smith (US2012/0234979).
Regarding Claim 13, WO2018/060186 and Darras are silent but, Smith teaches an aircraft comprising junction bands provided with a supplementary insulation between adjacent panels (166, Fig. 5A).     It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wall covering panel of WO2018/060186 and Darras with the supplementary insulation as taught in Smith in order to increase the thermal insulation between adjacent panels.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/060186 in view of Darras et al. (US2017/0001734) and further view of EP3222513.
Regarding Claim 14, WO2018/060186 and Darras are silent but, EP3222513 teaches a wall covering panel wherein each electrical route portion has, at an end thereof, a connection socket arranged on an edge of the carrying framework of the panel such that when the panels are set in place, two connections are placed against one another such as to connect the two route portions by using a junction connector that caps the connection sockets (Fig. 4a, 4b). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the aircraft of  WO2018/060186 and Darras with a connection socket as taught above in EP3222513 in order to connect two panels to each other.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642